DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Naito et al (20160229737).
          Naito et al teaches a encapsulating/sealing material comprising lead-free low melting glass particles containing vanadium oxide and tellurium oxide; low thermal expansion filler particles; and glass beads as a solid content, wherein a volume fraction of the glass beads in the solid content is not less than 10% to not more than 35%; and
a volume fraction of the lead-free low melting glass particles in the solid content is larger than a volume fraction of the low thermal expansion filler particles in the solid content.  Refer to claims 1, 5 and 10, along with paragraphs [0113] and [0161] with claim 5 and 10 meeting the limitations of a volume fraction of the lead-free low melting glass particles in the solid content is larger than a volume fraction of the low thermal . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 15-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al in view of WO 2016/092849, cited by the applicant, with US Pat. No. 2017/0321471 to Abe et al, being an English language equivalent thereto.
        The primary reference teaches the invention substantially as claimed except for the spacers being of a resin per claims 16 and 17. 
        WO ‘849 teaches a spacer in an insulated vacuum glazing unit can be formed of a polyimide per claims 16 and 17. 
         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Naito et al to form the spacers of polyimide resin, as is taught to be known by WO ‘849, in order to properly position the glass sheets from one another with an already known material for the spacers in the art. With regards to claim 15, it would be obvious to form the soda lime glass beads with a thermal expansion coefficient of the recited value sine Saito et al teaches soda lime glass used for the glass beads as indicted above. With regards to claim 18, see paragraph [0065] in Abe et al. With regards to claim 19, see paragraph [0027] in Abe et al.      
                               
                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.